DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-3, 5, 7-8, 11-17, and 19 are rejected.
Claims 4, 6, 9-10, 18, and 20 are objected to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 1-5, 7-13, and 15-19, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of “…detect debris flying above a roadway; input vehicle sensor data to a first classifier that outputs a source of the debris; based on the source of the debris, compare sensor data representing the debris to stored reference data to determine a type of physical material included in the debris; input the type of physical material and an environmental condition to a second classifier that outputs a risk assessment”.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it involves mathematical calculations and could be practically performed in the human mind as a mental process.
For example, a mother teaching her son or (son himself driving his car) to drive could be sitting in the front-passenger seat and, realizing that debris is falling off of the preceding vehicle could say to her son, “Thomas, slow down NOW, or go left or right, or brake, or stop for the debris is falling off of the vehicle!”
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment (e.g., vehicle computer, comprising a processor and a memory… “for” ) or adding insignificant extra-solution activity (e.g., actuating the vehicle based on the risk assessment, e.g., “actuate the vehicle”), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., “processor”, a device “vehicle computer”, “sensor”, the device(s), the part(s), etc.) and are used e.g., for data/information gathering only (e.g., the data acquiring sensor/device) or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., “processor”, a device “vehicle computer”, “sensor”, the device(s), etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., “processor”, a device “vehicle computer”, “sensor”) is not enough to transform the abstract idea into a patent-eligible invention (Flook[ ]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1, 15 recite the limitations “…compare sensor data …” causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.  
          Claims 3-4, 10, and 18 recite the limitations “…the vehicle sensor…” causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.   
         Claim 8 recites, line 2, the limitations “…the risk…”, “the debris type” causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.                     
          Claim 12 recites, line 1, the limitations “…the assessed risk…” causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 11-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKADA KOJI (JP2010108371 (A): hereinafter “KOJI”) in view of Ghannam et al. (US Pub. No.: 2018/0336785 A1 hereinafter “Ghannam”).

          Consider claim 1:
                    KOJI teaches a vehicle computer (See KOJI, e.g., “To provide an apparatus for detecting a drop for a vehicle that facilitates avoidance even if an occupant of a following vehicle does not grasp that the drop has fallen from a preceding vehicle…and a digitizing a probability that the object is a drop falling freely; and a warning means 16 for warning a driver when the digitized probability is larger than a threshold” of Abstract, ¶ [0005]-¶ [0007], and Figs. 1-2 elements 11-16, 100, Fig. 4 steps S10-S100), comprising a processor and a memory, the memory storing instructions executable by the processor (Figs. 1-2 elements 11-16, 100) to: detect debris flying above a roadway (See KOJI, e.g., “The vehicle fall object detection apparatus 100 determines whether or not it is necessary to detect a fall object from the specified preceding vehicle based on the latest several pieces of stored image data and the traveling state of the host vehicle…” of ¶ [0008]-¶ [0009], and Figs. 1-2 elements 11-16, 100, Fig. 4 steps S10-S100); input vehicle sensor data to a first classifier that outputs a source of the debris (See KOJI, e.g., “Image data of the captured front image is output to the image processing device 12 for each frame. The image processing device 12 performs processing for specifying a preceding vehicle and image processing for detecting a horizontal line on each image data…” of ¶ [0012]-¶ [0014], ¶ [0035]-¶ [0042], and Figs. 1-2 elements 11-16, 100, Fig. 4 steps S10-S100).
                     KOJI further teaches based on the source of the debris, compare sensor data representing the debris to stored reference data to determine a type of physical material (See KOJI, e.g., “…The accuracy of the fallen object may be corrected from the shape. Even if the object whose shape changes in the process of falling is a fallen object or a liquid or powdery substance, it does not affect the host vehicle even if it contacts…” of ¶ [0028], ¶ [0030], and Figs. 1-2 elements 11-16, 100, Fig. 4 steps S10-S100) included in the debris (See KOJI, e.g., “…When an object crossing the horizontal line is detected (Yes in S60), the falling object determination analyzer 14 transitions to a “falling object probability calculation ON” state (S70). Then, the falling object determination / analysis device 14 calculates the probability that the object is a falling object (S80)…” of ¶ [0012]-¶ [0014], ¶ [0035]-¶ [0042], and Figs. 1-2 elements 11-16, 100, Fig. 4 steps S10-S100). However, KOJI does not explicitly teach input the type of physical material and an environmental condition to a second classifier that outputs a risk assessment; and actuate the vehicle based on the risk assessment.
                     In an analogous field of endeavor, Ghannam teaches input the type of physical material and an environmental condition to a second classifier that outputs a risk assessment (See Ghannam, e.g., “…The computer 110 may estimate the trajectory 240a, 240b, 240c, 240d of the ice 230 and/or may determine the risk of ice 230 strike based on environmental data including weather data. For example, the computer 110 may determine “low” risk when outside temperature is above a predetermine threshold, e.g., 25 degrees Celsius. The computer 110 may determine a relationship between a likelihood of ice 230 detachment from the second vehicle 200 and the outside temperature…” of ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360); and actuate the vehicle based on the risk assessment (See Ghannam, e.g., “…the computer 110 may cause an action by outputting instructions to the vehicle 100 steering actuator(s) 120 based on the determined risk. In one example, the action may include changing the vehicle 100 driving lane 210. Additionally, or alternatively, the computer 110 may determine a new route for the vehicle 100 and accordingly output instructions to the vehicle 100 actuators 120, e.g., moving laterally to another lane 210…” of ¶ [0044], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that the vehicle operates in a smooth, robust, and seamless fashion by ensuring, beforehand, that no debris strikes the vehicle.

         Consider claim 2:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 1. Ghannam teaches wherein the instructions further include instructions to actuate the vehicle, based on the risk assessment, to at least one of reducing speed, passing a source of the debris, changing a lane, navigating to a low-risk area, and actuating a sensor protection cover (See Ghannam, e.g., “A vehicle 100 sensor 130 such as a LIDAR sensor 130 may further include a protective cap that can be actuated to close for protecting the sensor 130 from damage by an ice 230 strike. For example, the sensor 130 may include an actuator 120 such as an electromechanical actuator 120 to close and/or open a protective cap of the sensor 130…changing the vehicle 100 driving lane 210. Additionally, or alternatively, the computer 110 may determine a new route for the vehicle 100 and accordingly output instructions to the vehicle 100 actuators 120, e.g., moving laterally to another lane 210…” of ¶ [0041], ¶ [0044], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that the sensors are operational, thereby, avoiding collisions.

          Consider claim 3:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 1. Ghannam teaches wherein the instructions further include instructions to classify the source of the debris (See Ghannam, e.g., “…The computer 110 may estimate the trajectory 240a, 240b, 240c, 240d of the ice 230 and/or may determine the risk of ice 230 strike based on environmental data including weather data. For example, the computer 110 may determine “low” risk when outside temperature is above a predetermine threshold, e.g., 25 degrees Celsius. The computer 110 may determine a relationship between a likelihood of ice 230 detachment from the second vehicle 200 and the outside temperature…” of ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360) based on the environmental condition received from a remote computer and the sensor data received from the vehicle sensor (See Ghannam, e.g., “…the computer 110 receives data including sensor 130 data, environmental data, etc. The computer 110 may receive data from vehicle 100 sensors 130, a remote computer, other vehicles 200, 260, etc.…” of ¶ [0041], ¶ [0044], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that an accurate data is received to operate the vehicle appropriately, thereby, preserving precious lives, and loss of property.

          Consider claim 5:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 1. In addition, KOJI teaches wherein the source of the debris is one of a natural source and an artificial source (See KOJI, e.g., “The vehicle fall object detection apparatus 100 determines whether or not it is necessary to detect a fall object from the specified preceding vehicle based on the latest several pieces of stored image data and the traveling state of the host vehicle…” of ¶ [0008]-¶ [0009], and Figs. 1-2 elements 11-16, 100, Fig. 4 steps S10-S100).

          Consider claim 7:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 1. In addition, KOJI teaches wherein the type of the debris is one of an ice, rain, gravel, equipment, stone, and dirt (See KOJI, e.g., “…a fallen object such as a load or a falling rock on the road…The accuracy of the fallen object may be corrected from the shape. Even if the object whose shape changes in the process of falling is a fallen object or a liquid or powdery substance…” of ¶ [0028], ¶ [0030], and Figs. 1-2 elements 11-16, 100, Fig. 4 steps S10-S100).

         Consider claim 8:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 1. Ghannam teaches wherein the instructions further includes instructions to assess the risk of debris based on the debris type, a vehicle speed, a vehicle orientation, a rate of a debris fall, a damage type, and an impact force (See Ghannam, e.g., “…The sensor 130 data may include a size, shape, weight of the ice 230; a speed, movement direction, location coordinates, etc. of the second vehicle 200; a lane 210 curvature, etc.…perform a mathematical operation that considers an initial velocity of the ice 230 while detaching from a second vehicle 200, a height of the second vehicle 200, size and/or mass of the ice 230, and a strike location 250…” of ¶ [0041], ¶ [0046], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that the precious lives, loss of property.

          Consider claim 11:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 1. Ghannam teaches wherein the second classifier output is based on a plurality of inputs and a plurality of thresholds, each corresponding to one of the inputs (See Ghannam, e.g., “…The risk of an ice strike herein means a value, e.g., specified by a number, indicating a likelihood of an ice 230 colliding with a vehicle 100. In one example, the risk may be assigned to one of a plurality of discrete categories…” of ¶ [0041], ¶ [0047], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360), wherein the risk assessment is determined based on a number of inputs that exceed a corresponding threshold (See Ghannam, e.g., “…In one example, the risk may be assigned to one of a plurality of discrete categories, such as “low”, “medium”, “high”, and “imminent” risk. For example, the computer 110 may actuate the vehicle 100 actuators 120 to cause an action such as a lane change, if the score is “high”, i.e., greater than a “medium” risk threshold…” of ¶ [0047], ¶ [0048], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that  the vehicle reacts to sudden situations properly.

          Consider claim 12:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 1. Ghannam teaches wherein the instructions further include instructions to operate the vehicle based on the assessed risk, a rate of debris fall, and received map data (See Ghannam, e.g., “…to determine the risk by determining whether the second vehicle 200 comes from a snowy area based on weather data, a route of the second vehicle 200, and map data…” of ¶ [0053]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that  the vehicle operates smoothly.

         Consider claim 13:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 12. Ghannam teaches wherein the instructions further include instructions to, based on the received map data, traverse a second route or move the vehicle to a protected area including a garage, a tunnel, or a vehicle platoon (See Ghannam, e.g., “…the computer 110 may cause an action by outputting instructions to the vehicle 100 steering actuator(s) 120 based on the determined risk. In one example, the action may include changing the vehicle 100 driving lane 210. Additionally, or alternatively, the computer 110 may determine a new route for the vehicle 100 and accordingly output instructions to the vehicle 100 actuators 120, e.g., moving laterally to another lane 210…” of ¶ [0044], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that  the vehicle operates seamlessly.

         Consider claim 14:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 1. Ghannam teaches wherein the instructions further include instructions to send an alert to a second vehicle upon determining that a number of hits by a debris exceeds a threshold and a risk of damage exceeds a risk threshold (See Ghannam, e.g., “…to transmit a message to another vehicle based on the determined risk. For example, as shown in FIG. 2C, the ice 230 from the second vehicle 200 may strike the third vehicle 260. The vehicle 100 computer 110 may be programmed to transmit a message to the third vehicle 260 including trajectory 240d data…” of ¶ [0044], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that the vehicle operates in a smooth, robust, and seamless fashion.

         Consider claim 15:
                   Claim 15 is analyzed, and thus rejected with respect to the reasons, analysis, as implemented in the rejection of claim 1.

          Consider claim 16:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 15. Ghannam teaches further comprising actuating the vehicle, based on the risk assessment, to at least one of reduce speed, pass a source of the debris, change a lane, navigate to a low-risk area, and actuate a sensor protection cover (See Ghannam, e.g., “A vehicle 100 sensor 130 such as a LIDAR sensor 130 may further include a protective cap that can be actuated to close for protecting the sensor 130 from damage by an ice 230 strike. For example, the sensor 130 may include an actuator 120 such as an electromechanical actuator 120 to close and/or open a protective cap of the sensor 130…changing the vehicle 100 driving lane 210. Additionally, or alternatively, the computer 110 may determine a new route for the vehicle 100 and accordingly output instructions to the vehicle 100 actuators 120, e.g., moving laterally to another lane 210…” of ¶ [0041], ¶ [0044], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that the sensors are operational, thereby, avoiding collisions.

         Consider claim 17:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 15. Ghannam teaches further comprising classifying the source of the debris (See Ghannam, e.g., “…The computer 110 may estimate the trajectory 240a, 240b, 240c, 240d of the ice 230 and/or may determine the risk of ice 230 strike based on environmental data including weather data. For example, the computer 110 may determine “low” risk when outside temperature is above a predetermine threshold, e.g., 25 degrees Celsius. The computer 110 may determine a relationship between a likelihood of ice 230 detachment from the second vehicle 200 and the outside temperature…” of ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360) based on the environmental condition received from a remote computer and the sensor data received from the vehicle sensor (See Ghannam, e.g., “…the computer 110 receives data including sensor 130 data, environmental data, etc. The computer 110 may receive data from vehicle 100 sensors 130, a remote computer, other vehicles 200, 260, etc.…” of ¶ [0041], ¶ [0044], ¶ [0052]-¶ [0056], ¶ [0062]-¶ [0067], and Figs. 2A-C elements 150-260, Fig. 3 steps 300-360). Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of KOJI, as taught by Ghannam, so as to ascertain that an accurate data is received to operate the vehicle appropriately, thereby, preserving precious lives, and loss of property.

          Consider claim 19:
                   The combination of KOJI, Ghannam teaches everything claimed as implemented above in the rejection of claim 15. In addition, KOJI teaches wherein the source of the debris is one of a natural source and an artificial source (See KOJI, e.g., “The vehicle fall object detection apparatus 100 determines whether or not it is necessary to detect a fall object from the specified preceding vehicle based on the latest several pieces of stored image data and the traveling state of the host vehicle…” of ¶ [0008]-¶ [0009], and Figs. 1-2 elements 11-16, 100, Fig. 4 steps S10-S100).

Allowable Subject Matter
Claims 4, 6, 9-10, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims granted that all the rejections, objections are rendered moot. Further, the claimed subject matter of Claims 4, 6, 9-10, 18, and 20  are not suggested or taught by the prior art on record either in singularity or combination.       
             
Conclusion
20.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          KURATA et al. (US Pub. No.: 2018/0208196 A1) teaches “There is provided a driving assistance device configured to be equipped in a subject vehicle. An imaging unit is configured to acquire an image of a preceding vehicle running in front of the subject vehicle equipped with the driving assistance device. A cargo-falling predicting unit is configured to predict whether a cargo loaded on a loading platform of the preceding vehicle will fall off, from change with time in an image of the cargo or an image of an accompanying object of the cargo on the basis of the image acquired by the imaging unit. An information providing unit is configured to provide information on falling of the cargo if the cargo-falling predicting unit predicts that the cargo will fall off.”

         Moody et al. (US Pub. No.: 2018/0172828 A1) teaches “In an aspect, a processing apparatus receives detection signaling indicating a field incursion in a detection field of a LIDAR device mounted to a marine vessel and oriented to detect objects within a free space alongside the marine vessel. The processing apparatus applies plausibility testing to the field incursion, including determining whether parameters derived from the detection signaling are characteristic of a human body falling from the marine vessel through the detection field. The processing apparatus outputs signaling indicating a person overboard event to an alarm or control system onboard the marine vessel, in response to the field incursion passing the plausibility testing.”

21.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667